Name: Commission Regulation (EEC) No 3025/84 of 30 October 1984 amending Regulation (EEC) No 2298/84 fixing for the period 1984 to 1985 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 84 Official Journal of the European Communities No L 287/5 COMMISSION REGULATION (EEC) No 3025/84 of 30 October 1984 amending Regulation (EEC) No 2298/84 fixing for the period 1984 to 1985 certain coefficients applicable to cereals exported in the form of certain spirituous beverages whereas these errors have led to an error in the calcu ­ lation of the coefficients concerned ; whereas the said coefficients should be recalculated on the basis of the corrected figures ; whereas Regulation (EEC) No 2298/84 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concer ­ ning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas, by means of Regulation (EEC) No 2298/84 (4), the Commission fixed the coefficients applicable to cereals exported in the form of Irish whiskey for the period 1 August 1984 to 31 July 1985 ; Whereas errors have occurred in the calculation of the quantities of Irish whiskey marketed and exported ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2298/84 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 121 , 5. 5 . 1981 , p. 3 . O OJ No L 211 , 8 . 8 . 1984, p. 5 . No L 287/6 Official Journal of the European Communities 31 . 10 . 84 ANNEX Coefficients applicable in Ireland I Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A l ( 1 ) (2) 1 August 1984 to 31 July 1985 0,273 0,449 (') Including barley processed into malt.